Citation Nr: 1233795	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  06-03 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran served on active duty from October 1992 to June 2000 with three months and 10 days of prior active service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which increased the Veteran's evaluation for migraine headaches from noncompensable to 10 percent, effective September 27, 2004. 

In a May 2010 decision, the Board increased the Veteran's evaluation for migraine headaches from 10 percent to 30 percent disabling.  The award was effectuated by a November 2011 rating decision, in which the RO assigned a 30 percent rating for migraine headaches, effective September 27, 2004.  The Board also included entitlement to a TDIU rating as an issue on appeal in the May 2010 decision pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that matter to the RO via the Appeals Management Center (AMC) in Washington, D.C, for additional development.  However, for the reasons discussed below, the Board finds that another remand is necessary.  Therefore, the appeal is REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

Having previously determined that the issue of TDIU is properly raised by the record, the Board finds that further development is still necessary prior to adjudicating the claim.  A TDIU rating may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).  

Total disability ratings for compensation may be assigned, where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability:  (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable; (2) Disabilities resulting from common etiology or a single accident; (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric; (4) Multiple injuries incurred in action; or (5) Multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16 (2011).

The Veteran's service-connected disabilities are currently rated as follows: migraine headaches (rated as 30 percent disabling); lumbosacral strain (rated as 20 percent disabling); cervical strain (rated as 20 percent disabling); tinnitus (rated as 10 percent disabling); right tibia stress fracture (rated as noncompensable); left tibia stress fracture (rated as noncompensable); and left ear hearing loss (rated as noncompensable).  The combined rating was 60 percent, effective September 27, 2004.  Even considering the application of the aforementioned provisions, the Veteran's ratings for his service-connected disabilities cannot be combined to meet the minimum scheduler criteria for a TDIU.  38 C.F.R. § 4.16(a). 

As the service-connected disabilities in this case do not meet the scheduler requirements for TDIU, VA must also consider whether the Veteran may be entitled to a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  This regulation provides that Veterans who are unable to secure gainful employment by reason of service-connected disabilities but fail to meet the criteria in 38 C.F.R. 
§ 4.16(a), may receive extraschedular consideration.  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-scheduler consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

The Board reiterates in order to be considered for a TDIU on an extraschedular basis, the matter must first be referred to the Director of the Compensation and Pension Service.  Id.  In the Board's May 2010 remand, it requested that the AOJ consider whether such referral was warranted.  On remand the RO issued a Supplemental Statement of the Case (SSOC) in April 2012, which determined that consideration for an extraschedular rating was not warranted because the evidence did not show that the Veteran's service-connected disabilities rendered him unemployable.  However, in view of the evidence of record, as described below, the Board finds that the RO's determination was premature and based on a record containing with inconsistent, incomplete, and inadequate findings. 

In this case, the Veteran has contended on multiple occasions that he is unemployable due to his service-connected headaches, to include the medication prescribed for treatment of that disability.  He has also asserted that his migraine headaches, in addition to his other service-connected disabilities, render him unemployable.  His representative has also argued that he was unemployable due to these disabilities and that his claim should be referred for consideration for an extraschedular rating.  

In an October 2005 memorandum, Y.Y., the Veteran's vocational rehabilitation counselor, opined that his migraine headaches, severe chronic pain, and physical impairment prevented him from participating in vocational activities or maintaining a work schedule.  

In an August 2009 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability), the Veteran indicated that he was self-employed as a carpenter for 40 to 60 hours a week from 2000 to 2004.  He reported that he became too disabled to work in August 2004 and had not tried to obtain employment since that time.  In a September 2009 statement, he further asserted that his prescribed medications for migraine headaches prevented him from driving a vehicle, operating machinery, and any other potentially dangerous tasks.  He stated that there was no way he could train for a job or take a job without endangering co-workers or himself. 

However, VA treatment records dated in February 2008 detailed that the Veteran requested a letter from his VA physician stating that he had migraine headaches two to three times a week and that he was employable in the event that he needed to take off from work when he gets migraine headaches.  During a May 2008 VA bones examination, the Veteran reported that he was unemployed and had not worked as a carpenter since August 2004 due to migraine headaches.  While a March 2009 treatment record reflected that the Veteran was a pastor in his hometown, he indicated that he had last worked fulltime in 2004 in construction work in a January 2010 VA treatment note.  In multiple VA examination reports dated in 2012, the Veteran repeatedly indicated that he has not worked since 2005 when he was awarded benefits for migraine headaches.  Yet, in a February 2012 VA Disability Benefits Questionnaire (DBQ) examination report for headaches, he specifically reported that he cannot work two to three days a week because headaches "prostrate" him for a day. 

In a February 2012 VA DBQ examination report for hearing loss and tinnitus, the Veteran asserted that his tinnitus and hearing loss impacted ordinary conditions of daily life, including his ability to work.  He reported that he experienced extremely bothersome ringing in his ears all the time and difficulty understanding speech in group situations.  In an addendum April 2012 VA DBQ examination report for hearing loss and tinnitus, an examiner indicated that the Veteran's hearing ability would not have any effect on employability, especially after he was fitted with his new hearing aids.

In a February 2012 VA DBQ examination report for headaches, the Veteran asserted that his migraine headaches impacted ordinary conditions of daily life, including his ability to work.  After examining the Veteran and reviewing the claims file, the examiner opined that the Veteran was unemployable due to frequency and severity of migraine headaches, and has been unemployable due to these headaches per his history since 2004.

The Board notes that this opinion was not supported by any medical rationale.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (medical possibilities and unsupported medical opinions carry negligible probative weight).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes to the probative value to a medical opinion).  It also appears to be based in part on the Veteran's reported history, which the Board has highlighted to be inconsistent.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran).

In additional VA DBQ examination reports for the neck and back dated in February 2012, examiners separately opined that the Veteran's neck and back did not impact his ability to work.  In a February 2012 VA DBQ examination report for the lower leg, the examiner opined that the Veteran's resolved neck/back/stress fractures would not keep him from work. 

As an initial matter, the employment history presented by the Veteran to various treatment providers has been inconsistent.  Based on the contradictory evidence of record as to whether the Veteran is currently employed, he should be requested to complete an updated VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) detailing and clarifying his employment history.  The Veteran is reminded that VA's duty to assist with the development of facts pertinent to his claim is not a "one-way street ."  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the conflicting and inadequate evidence of record as to whether the Veteran is currently employed and whether his service-connected disabilities alone or in aggregate preclude substantially gainful employment, an additional VA examination and opinion should be provided to determine whether his service-connected disabilities, either singularly or jointly, render him unable to secure or follow a substantially gainful occupation.  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should furnish the Veteran a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) with instructions for him to provide a detailed employment history and return the form to the AMC.

2.  The AMC should arrange for the Veteran to undergo a VA examination with an appropriate examiner to determine if the Veteran is unemployable due to his service-connected disabilities.  The claims folder and a copy of this REMAND should be made available to and reviewed by the VA examiner.  The VA examiner should note in the examination report that this has been accomplished. 

Without taking the Veteran's age into account, the examiner should specifically indicate whether it is at least as likely as not (50 percent or greater) that the Veteran is precluded from obtaining or maintaining any gainful employment (consistent with his education and occupational experience) solely due to his service-connected disabilities, either singularly or jointly, to include any medications taken for such disabilities.  In doing so, the examiner should specifically address the Veteran's statements asserting unemployability, the relevance of any non-service connected disabilities, the October 2005 memorandum from his vocational rehabilitation counselor (Y. Y), and the findings of the VA examiners in the numerous February 2012, March 2012, and April 2012 VA DBQ examination reports (specifically the February 2012 VA DBQ examination report for headaches).

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  Rationale for all requested opinions shall be provided.

3.  After completion of the above development, determine whether TDIU is warranted under 38 C.F.R. § 4.16.  A specific and thorough determination should be made as to whether referral to the Director of the Compensation and Pension Service for extraschedular consideration is warranted pursuant to 38 C.F.R. § 4.16(b), if appropriate. 

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the April 2012 SSOC.  If referral of this matter to the Director of the Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) is not warranted, a complete and detailed explanation shall be provided.  

If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


